         Case 1:20-cv-00492-AT Document 20 Filed 04/15/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

SPINRILLA, LLC,                        )
                                       )
      Plaintiff,                       )     Civil Action File No.:
                                       )
v.                                     )     1:20-CV-0492-AT
                                       )
RECORDING INDUSTRY                     )
ASSOCIATION OF                         )
AMERICA, INC.,                         )
                                       )
      Defendant.                       )


     BRIAN C. HUSKEY’S MOTION TO WITHDRAW AS COUNSEL

      Pursuant to Civil Local Rule 83.1(E), Brian C. Huskey moves the Court for

an Order allowing him to withdraw as counsel for Plaintiff in this action and

removing his name from all service lists in this case. Mr. Huskey is no longer

employed by Lilenfeld PC, the firm retained by Spinrilla, LLC to represent it in this

action. David M. Lilenfeld, Robin L. Gentry, and Kennington R. Groff remain as

counsel of record for Spinrilla, LLC. Mr. Huskey’s withdrawal will not adversely

affect Spinrilla, LLC and will not delay the progress of this case. A Proposed Order

granting this motion is attached hereto.
        Case 1:20-cv-00492-AT Document 20 Filed 04/15/20 Page 2 of 3




     Respectfully submitted this 15th day of April, 2020.

/s/ Brian C. Huskey
Brian C. Huskey
Georgia Bar No. 543361
huskeyb@gmail.com




                                       2
         Case 1:20-cv-00492-AT Document 20 Filed 04/15/20 Page 3 of 3




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

SPINRILLA, LLC,                       )
                                      )
      Plaintiff,                      )       Civil Action File No.:
                                      )
v.                                    )       1:20-CV-0492-AT
                                      )
RECORDING INDUSTRY                    )
ASSOCIATION OF                        )
AMERICA, INC.,                        )
                                      )
      Defendant.                      )

                         CERTIFICATE OF SERVICE

      The foregoing BRIAN C. HUSKEY’S MOTION TO WITHDRAW AS

COUNSEL was filed using the Court’s CM/ECF system, which automatically and

contemporaneously sends electronic notification and a service copy of this filing to

counsel of record:

Andrew H. Bart          Olivia G. Hoffman          James A. Lamberth
abart@jenner.com        ohoffman@jenner.com        James.lamberth@troutman.com

Dated: April 15, 2020

/s/ Brian C. Huskey
Brian C. Huskey




                                          3
